Citation Nr: 1109523	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent for the purpose of the receipt of direct payment of Department of Veterans Affairs (VA) disability compensation benefits.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was formerly represented by a private attorney, but the private attorney indicated in a July 2010 written statement that he was no longer representing the Veteran before the VA.  So, in response, the Board sent the Veteran a letter in August 2010 allowing the Veteran the option of selecting a Veterans Service Organization (VSO) to represent him.  The Veteran did not respond to the letter, and thus the Board will proceed with the Veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

VA law provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010).

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).

In this case, based solely upon a December 2008 VA examination, the RO proposed a finding of incompetency in an April 2009 rating decision.  In an April 2009 letter, the Veteran was informed of the competency requirements and the evidence he could submit to establish his competency.  In response, the Veteran submitted lay statements.  In a July 2009 rating decision, the RO found the Veteran was incompetent for VA purposes and appointed a guardian to handle his VA benefits.  The Veteran perfected an appeal of this rating decision.

Current records show service connection has been established for schizophrenia rated 70 percent disabling, effective from January 11, 1974, and individual unemployability from August 25, 1995.  

In December 2008, the Veteran was provided a VA compensation examination for the purpose of determining the severity of the Veteran's service-connected schizophrenia, and not for the purpose of establishing the Veteran's competency.  At that examination, the VA examiner determined that the Veteran is not competent to handle his own financial affairs.  Specifically, the VA examiner concluded that the Veteran does not have the capacity to make good financial decisions and therefore a payee should be assigned to him to handle his VA benefits.  No basis for this conclusion was provided.  

However, since December 2008, the Veteran has continued to assert that he is competent for the purpose of receiving direct payment of his VA benefits.  To date, the RO has not conducted a Social and Industrial Survey to specifically determine the Veteran's competency.  It is therefore the conclusion of the Board that the claim should be remanded so that a Social and Industrial Survey may be performed and the results included in the claims folder prior to the Board issuing a decision on the merits of the claim now before it.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that a Social and Industrial Survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the Veteran's daily routine.  The social worker should ascertain whether the Veteran uses a financial institution and whether he pays his bills (or whether someone else does).  The social worker should provide comments on the type of interactions the Veteran has with others, including neighbours, family members, friends, and church members.  The social worker should identify whether the Veteran fully understands and comprehends the actions of others, along with his own actions.  The social worker should also speak with the Veteran's neighbors and family members (if possible) regarding these issues.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


